DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's amendment filed on 08/30/2019 has been entered.  Claims 3-9 and 11-12 have been amended. Claims 13-20 have been added. No claims have been cancelled.  Claims 1-20 are still pending in this application, with claim 1 being independent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Pub. No. US 2006/0183965 A1 to Kasic, II et al. (hereinafter referred to as “Kasic”).
Referring to claim 1, Kasic discloses an implantable battery device, comprising: a battery (Fig. 2b, device 110 comprises internal battery 140 and power management component 142), 
a first antenna configured to inductively supply energy from the battery to a first device, and to transmit information received from a processing unit to the first device, a second antenna for wireless communication with a second device (Fig. 2b, device 110 comprises antenna coils 118 and 122, wherein coil 122 is configured for transmitting a drive signal and power signal from the internal battery 140 to the auditory stimulation device 200 utilizing the transmitting coil 122 and coil 118 is configured for receiving power and programming instructions and/or control instructions from external unit 160 (e.g. 
Referring to claims 2, 3 and 13, Kasic teaches the implantable battery device according to claim 1, wherein the driving unit is configured to control an amplitude of an electromagnetic field emitted from the first antenna  or modulate the amplitude and/or a frequency of the electromagnetic field emitted from the first antenna according to control signals received from the processing unit (e.g. paragraph [0041] “the signal processor 150 utilizes the received microphone output signal for use in generating a drive signal for receipt by the auditory stimulation device 200. In this regard, the signal processor 150 may utilize manufacture specific drive logic and/or circuitry to generate a drive signal that is compatible with a particular auditory stimulation device 200. Such a drive signal, as well as power from the internal battery 140 and/or an external battery 144 may then be wirelessly provided to the auditory stimulation device 200 utilizing the transmitting coil 122”). 
Referring to claims 4-5 and 14-18, Kasic teaches the implantable battery device according to claims 1, 2, 3, or 4, wherein the processing unit is configured to transmit information to the second 
Referring to claims 6 and 19-20, Kasic discloses the implantable battery device according to claims 1, 2, or 3 wherein the first antenna comprises a magnetically interacting part in a center of the first antenna for alignment of the first antenna with at least one other antenna (e.g. paragraph [0043] “In the present embodiment, the transmitting coil 122 is interconnected to the implant housing 100 via a flexible communications wire 126 to permit the transmitting coil 122 to be more easily positioned relative to the receiving coil 202 of the implant receiver/stimulator 200. Mating magnets 108, 208 may be used to position the coils 122, 202”). 
Referring to claim 7, Kasic discloses the implantable battery device according to claim 1, wherein the processing unit is configured to control the inductive supply of energy to the first device depending on information received by the second device (e.g. paragraphs [0054-0057] states that the amount of battery capacity required may be selected based on the type of implantable auditory stimulation device utilized and the desired time between capacity). 
Referring to claim 8, Kasic discloses the implantable battery device according to claim 1, wherein the battery is a rechargeable battery, and the implantable battery device further comprises a battery charging unit, which is configured to receive energy via the first antenna from another device for 
Referring to claims 9-10, Kasic discloses the implantable battery device according to claim 1, wherein the first device is a cochlear implant and the second device is a hearing aid sound processor, wherein the processing unit is configured to process information from the hearing aid sound processor to be transmitted to the cochlear implant(e.g. Fig. 1, paragraphs [0043-0045]) show component 200 as a cochlear implant, and the external unit 160 may be configured for disposition behind the ear of the implant wearer operative to provide programming instructions and/or control instructions to the hearing unit 100).
Referring to claim 11, Kasic discloses a hearing aid sound processor, configured to transmit audio signals to an implantable battery device according to claim 1 using a wireless link (Fig. 2B, components 120 and 154, and paragraph [0041] states “The audio input circuitry 154 is operative to receive an output signal from the implantable microphone 120 and provide this output signal to the signal processor 150. The audio input circuitry 154 may perform various filtering and/or amplification processes on the microphone output signal. In any case, the signal processor 150 utilizes the received microphone output signal for use in generating a drive signal for receipt by the auditory stimulation device 200”). 
Referring to claim 12, Kasic discloses a charging device, configured to charge an implantable battery device according to claim 1 (Fig. 2B, external unit 160, paragraph [0042] states that the external unit 160 includes coil 162 for inductively coupling to the receiving coil 118 of the hearing unit 100, is utilized to provide energy to the hearing unit 100 for use in recharging the battery or batteries of the hearing unit 100). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792